UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-6588



FELIBERTO DIAZ,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER MILLER; DEAN PRICE; ALVIN DANIELS;
HENRY WILLIAMS; CAPTAIN STONE; FRED B.
MURCHISON; HATTIE PIMPONG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-ct-00492-BO)


Submitted: September 28, 2006              Decided: October 6, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Feliberto Diaz, Appellant Pro Se. Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Feliberto Diaz appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.   Diaz v. Miller, No.

5:04-ct-00492-BO (E.D.N.C. Mar. 17, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 2 -